Case: 17-50005      Document: 00514311850         Page: 1    Date Filed: 01/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 17-50005                               FILED
                                  Summary Calendar                       January 18, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HAROLD ARCHIE LINDSAY, III,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:16-CR-143-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Harold Archie Lindsay, III, entered a conditional guilty plea to being a
felon in possession of a firearm. He was sentenced at the bottom of the advisory
guidelines range to 30 months of imprisonment and three years of supervised
release. Pursuant to his plea agreement, Lindsay reserved the right to appeal
the district court’s denial of his motion to suppress evidence. As he did before




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50005     Document: 00514311850     Page: 2   Date Filed: 01/18/2018


                                  No. 17-50005

the district court, Lindsay contends that the search warrant obtained in his
case was legally insufficient as it was based on a “bare bones” affidavit.
      This court engages in a two-step inquiry when reviewing a district court’s
denial of a defendant’s motion to suppress when a search warrant is involved.
United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999). First, the court
determines whether the good faith exception to the exclusionary rule
announced in United States v. Leon, 468 U.S. 897 (1984), applies. Cherna, 184
F.3d at 407. If so, no further analysis is conducted and the district court’s
denial of the motion to suppress will be affirmed. Id. If the good faith exception
does not apply, the court proceeds to the second step, “ensur[ing] that the
magistrate had a substantial basis for . . . concluding that probable cause
existed.” Id. (internal quotation marks and citation omitted).
      Although the affidavit in the instant case could have provided more
information regarding details of the controlled buy, the affidavit did not
contain “wholly conclusory statements” that were “so lacking in indicia of
probable cause as to render official belief in [their] existence entirely
unreasonable.” United States v. Satterwhite, 980 F.2d 317, 320-21 (5th Cir.
1992) (internal quotation marks and citations omitted). Given that affidavits
must be construed in a commonsense manner, see United States v. Ventresca,
380 U.S. 102, 108 (1965), with great deference given to a magistrate judge’s
determination of probable cause, the district court did not err in finding that
the affidavit in the instant case was not bare bones. See United States v.
McKnight, 953 F.2d 898, 905 (5th Cir. 1992). As such, it is unnecessary to
determine if probable cause in fact existed, because the good-faith exception
applies. See Cherna, 184 F.3d at 407.
      AFFIRMED.




                                        2